Citation Nr: 1821684	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities.

3. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

4. Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971 and from February 1973 to January 1976, including service in the Republic of Vietnam.  He received a Combat Infantry Badge and a Purple Heart award for his service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida dated in April 2011, January 2014, and June 2014.  

The issue of entitlement to an increased rating for PTSD was denied by the Board in March 2015.  The March 2015 Board decision was vacated and remanded by the U.S. Court of Appeals for Veterans Claims (Court) in October 2016.  The issue was most recently before the Board in June 2017 when it was remanded for additional development in compliance with the Court's vacatur.  It has returned to the Board for adjudication.

The issues of entitlement to service connection for chloracne, entitlement to service connection for erectile dysfunction, entitlement to an increased rating for bilateral hearing loss, and entitlement to a TDIU were remanded by the Board in March 2015 for additional development.  These issues have also returned to the Board for adjudication.  Although the Veteran initially claimed entitlement to service connection for chloracne, he has been diagnosed with acne.  Accordingly, the Veteran's claim has been recharacterized to include all diagnosed skin conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's acne had its onset during active service.

2. The preponderance of the competent and credible evidence is against a finding that the Veteran's erectile dysfunction is etiologically related to service or to a service-connected condition.

3. For the entire appeal period, the Veteran's PTSD is manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and limited social interactions.

4. For the entire period on appeal, the Veteran had no worse than level I hearing in the left ear and level I hearing in the right ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for acne have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met for any portion of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

4. The criteria for a compensable rating for bilateral hearing loss have not been met for any portion of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See VA correspondence dated June 2009, March 2010, December 2013.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records and VA treatment and examination reports.  The Board concludes the examinations in this case are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and an examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

As noted above, the issues on appeal were remanded by the Board in March 2015 and June 2017 for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  As the Veteran has not been diagnosed with a chronic condition, continuity of symptomatology is not for application.

Service connection may also be awarded on secondary basis for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Skin Condition

The Veteran claims entitlement to service connection for a skin condition.  During the September 2017 VA examination, the examiner indicated that the Veteran had a history of acne on his back and face.  Additionally, an October 2016 dermatology consult indicates treatment for actinic keratoses on his left forearm and ear and lesions on his back diagnosed as epidermal cysts.  

The Veteran's service treatment records document complaints and treatment for acne vulgaris and boils on his back in November 1970 during his period of active service.  During the December 2013 VA examination, the Veteran reported having a skin condition since leaving Vietnam in 1971.  He indicated experiencing recurrent skin lesions and cysts since that time.  

Regarding a nexus to service, the September 2017 VA examiner found that the Veteran's acne was less likely than not related to service because he did not have chloracne and there is no nexus between acne and Agent Orange according to the staff dermatologist.  However, the examiner did not provide a nexus opinion based on direct service connection considering the Veteran's in-service skin complaints.  

In view of the totality of the evidence, including the recognition of in-service complaints of a skin condition, a present diagnosis of acne, and the competent and credible lay assertions that the Veteran has had a skin condition since service, the Board finds that the evidence is at least in relative equipoise regarding this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for acne is therefore warranted.


B. Erectile Dysfunction

The Veteran claims entitlement to service connection for erectile dysfunction as secondary to his service connected disabilities.  

A November 2010 assessment from Dr. R.O. indicates that the Veteran was treated for erectile dysfunction.  Accordingly, the requirements of Shedden and Wallin element (1) have been met.  Additionally, he is currently service connected for PTSD, a left wrist disability, tinnitus, bilateral hearing loss, scars, and based on the above, a skin condition.  Accordingly, the requirements of Wallin element (2) have been met. 

The Veteran's service treatment records are absent of complaint or treatment for erectile dysfunction.  However, the Veteran claims that his erectile dysfunction is related to his other service-connected disabilities. 

During a September 2017 VA examination, the examiner noted that the Veteran was diagnosed with erectile dysfunction in October 2010.  The examiner found that the etiology of the Veteran's erectile dysfunction was organic and, accordingly, that it was less likely as not attributed to or aggravated by a service-connected disability.  The rationale was that there is no objective evidence indicating that his erectile dysfunction was aggravated.  However, the examiner concluded that the Veteran's nonservice-connected hypertension and the betablocker to treat it "may play a role" in his erectile dysfunction.  There is no medical opinion to the contrary.

Based on the evidence above, the Board finds that service connection for erectile dysfunction is not warranted.  In this regard, the September 2017 VA opinion is found to be the most probative evidence of record.  The Board notes that the Veteran is competent to report on symptoms which are capable of lay observation, including symptoms of erectile dysfunction.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as to the specific issue in this case, the question of the etiology of the Veteran's erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Genitourinary disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's comments are afforded no probative weight.  

In sum, there is no evidence of erectile dysfunction in service and no competent evidence linking erectile dysfunction to the Veteran's period of active service or one of his service-connected disabilities.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for erectile dysfunction must therefore be denied.
    
III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A. PTSD

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 50 percent disabling.  He asserts that a higher rating is warranted.

PTSD is rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  

VA has implemented DSM-5.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, such as in the instant appeal.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Hence, this appeal is governed by DSM-IV.

Under the DSM-IV, one factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran submitted a statement dated in June 2009 from his ex-spouse.  She indicated that he had increasing difficulty with anxiety and irritability while they were together.  She stated that he would wake up in the middle of the night with night sweats and anxiety and he struggled when there was a lot of background noise.  She further noted that he had difficulty controlling his temper and was irritable with their children.  

During a VA examination in July 2009, the Veteran reported that he began outpatient treatment for a mental disorder in December 2008.  He indicated that he was married for 12 years but divorced in 1995 and had been alone since then.  Although he has a couple of "lady friends", he stated he was not interested in marriage.  He is a member of the Veterans of Foreign Wars (VFW) and stopped by there on occasion.  He described fishing as his salvation and said he also hunts and watches television.  He denied a history of suicidal ideation but indicated he had a history of violent outbursts in his marriage.  The Veteran indicated that he works as a letter carrier and had been for 27 years.  He was unsure when he planned to retire but indicated he would like to hunt and fish when he did.  On observation, he was clean and casually dressed.  His speech was clear and coherent and his attitude was cooperative and attentive.  His affect was appropriate and his mood was euthymic.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable and he did not endorse delusions.  His judgment and insight were intact.  The Veteran did indicate a sleep impairment, noting early morning wakings and struggling to return to sleep when he starts thinking about events that have happened in his life.  There was no evidence of inappropriate behavior.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  His impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene.  His memory was normal.  A GAF score of 60 was assigned.  The examiner indicated that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  

In August 2010, a VA psychiatry note states that the Veteran reported for a follow up assessment of his PTSD after his last appointment in September 2009.  The Veteran indicated that he was hoping to retire in 2012.  He reported nightmares and flashbacks on occasion which he finds hard to cope with at times.  He also stated that he had unwanted recollections of the Vietnam War.  The Veteran was described as alert and oriented times 3.  He was cooperative and able to maintain adequate eye contact.  His psychomotor activity was within normal limits.  The Veteran was casually dressed and well groomed.  He described his mood as "more jovial and my old self.  I feel better about life."  His affect was full and his thoughts were organized, logical, and goal-directed.  He was preoccupied with his retirement.  He reported no delusions or hallucinations and no homicidal or suicidal ideations.  His memory was intact for recent and remote events and his impulse control, insight, and judgment were adequate.  A GAF score of 60 was assigned.

In a September 2010 statement, the Veteran indicated that he was experiencing increased depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment plus memory loss.

The Veteran submitted a private psychological assessment from Dr. R.O. dated in November 2010.  During that psychological assessment, the Veteran stated that he had 3 adult children and that while he was not close with them, his relationship with them was "presently favorable."  Additionally, he indicated that he was estranged from 2 of his 4 siblings.  The Veteran denied suicidal ideations by history, but had required hospitalization for his depressive symptoms in the past.  The Veteran indicated difficulty sleeping due to nightmares and night terrors.  He also endorsed some hypervigilance and hyperarousal manifested by perimeter checks of his residence.  He noted that he has quick and intense negative responses to being startled which interferes with his relationships with family members and coworkers.  He has such reactions to loud noises and requires his back to be against the wall in public environments and avoids crowds of people.  The Veteran had symptoms of irritability and impatience resulting in conflicts with others and road-rage behaviors.  However, he noted that these symptoms were lessening in frequency and magnitude over time.  Dr. R.O. indicated that the Veteran had cognitive interference and inconsistency with a poor ability to focus and concentrate.  Social and community activities and events were mostly avoided.  Dr. R.O. summarized that the Veteran has appreciable difficulty in the acquisition and maintenance of social and interpersonal relationships.  He also reports difficulty in vocational adjustment related to his psychological disorder.  He experiences hypervigilance and depression which reduce his motivation for social and recreational interaction.  He is reclusive and avoids persons, places, and activities that remind him of his Vietnam experiences.  A GAF score of 50 was assigned.

During a March 2011 VA examination, the Veteran reported that he began outpatient treatment for a mental disorder in October 2009 and had 3 sessions.  The Veteran indicated that he divorced in 1995 and had 3 grown children that he had good relationships with.  He indicated that he enjoyed social gatherings with the children on special occasions and holidays.  Recently, he attended a pre-wedding party with his daughter.  The Veteran was not dating anyone steadily but had been out to dates and dinners with women he met online or at the VFW.  He fished and went to the beach for leisure activities.  He denied a history of suicide attempts and violence or assaultiveness.  He was employed as a letter carrier and was hoping to retire in the next year.  On observation he was clean and casually dressed with clear speech and a cooperative and friendly attitude.  His affect was appropriate and his mood was good.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable and he did not have delusions.  The Veteran's judgment and insight were intact and his intelligence was average.  He noted a sleep impairment causing occasional difficulty initiating sleep due to depression and military memories.  The examiner stated that the Veteran did not have hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  He also had good impulse control and no episodes of violence.  He had the ability to maintain minimum personal hygiene and there was no problem with activities of daily living.  His memory was normal.  The Veteran reported good work performance and good relations with coworkers.  He had good relations with family and was looking forward to retirement and fishing.  The Veteran reported having dreams of military experiences with sweats weekly.  He declined a referral for group or individual counseling for PTSD. A GAF score of 60 was assigned.  The Veteran reported good relations with his children and stated that he attended family gatherings on holidays or special occasions.  He had a strained relationship with his ex-wife.  The examiner found that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  The examiner found that the November 2010 private examination did not reflect the mental health observations on a level of functioning over the previous 4 years.   

The Veteran submitted a private psychological assessment dated in June 2012 from Dr. W.A. who found the Veteran's symptoms consistent with PTSD and depression.  The Veteran was noted to be interviewed in the company of his girlfriend of 2 years, C.J.  The Veteran reported a decline in his social functioning after his military service in Vietnam.  He described himself as a hermit and C.J. noted difficulty getting him to leave the home.  The Veteran stated that he had one friend other than his girlfriend.  C.J. stated that the Veteran had intermittent periods of contact with his children.  C.J. also indicated that the Veteran tended to be impatient but she had not observed any overt outbursts of anger.  The Veteran did endorse some road rage.  The Veteran was due to retire in October 2012 and he reported significant difficulties with management at work, tending to have "disagreements" with authority figures.  The Veteran reported experiencing recurrent intrusive thoughts related to his service.  He had nightmares a couple of times a week.  The Veteran also described some dissociative symptomatology, including the inability to recall some aspects of his trauma.  He had markedly diminished interest and participation in social activities.  He also had a restricted range of affect.  The Veteran had some difficulty with insomnia and hypervigilance.  Although he had a "pretty good" mood most of the day, he also described episodes of emotional numbing.  The examiner described the Veteran as easily engaged in the evaluation.  His impulse control appeared to fall below normal limits.  His speech was normal in manner and content and his thought formation and content were within normal limits.  He denied suicidality, homicidality, and perceptual abnormalities.  His mood was good and his affect was normal, stable, and appropriate.  The Veteran was oriented to person, place, and time.  His attention capacities were within normal limits but his concentration abilities were below normal limits.  His memory was mostly within normal limits, other than immediate memory.  His judgment and insight fell below normal limits.  A GAF score of 50 was assigned.  

During a VA examination in June 2014, the examiner found the Veteran's overall functioning was best described as PTSD causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routing behavior, self-care, and conversation.  The Veteran reported occasional contact with his 3 adult children.  He stated that he lived alone and was not involved in a romantic relationship at that time.  The Veteran indicated that he had 4 half-sisters but one of them passed away in 2003.  Although he had contact with one of his half-sisters, he did not have contact with the other 2 surviving half-siblings.  Although he made a few attempts to reconnect with one, he has been unsuccessful.  The Veteran reported retiring in 2012 and subsequently spending most of his time alone.  His activities included fishing and exercising through walking.  He reported having one close friend and stated that he has contact infrequently, last speaking with the friend about 2 years prior.  The Veteran indicated that he has difficulty trusting others and reported that he stays to himself.  The Veteran reported that he was not receiving mental health treatment.  He endorsed symptoms of depression, including lack of motivation, loss of interest, limited social interaction, and sadness.  The Veteran reported that he experienced sleep issues with both initiating and maintaining sleep.  He had nightmares about 2 to 3 times a week related to his service.  He did note that he will speak about his military experiences once in a while when he has been drinking alcohol.  He said that he is hypervigilant and used to double check doors and locks.  The Veteran reported that he tries not to think about his military experience but he will recall memories about service at least twice a day.  He also indicated that he startles easily and becomes irritated quickly.  The Veteran stated that his sleep issues and limited socialization had worsened since his previous VA examination.  The examiner noted that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He was described as cooperative during the examination and his speech and volume were at a normal rate.  His attention and concentration were intact and he maintained appropriate eye contact during the examination.  His affect was broad and his mood was depressed.  The Veteran demonstrated average to above average intellectual functioning and his thought processes were linear.  He did not display any perceptional issues or psychotic features and did not report any current thoughts of suicide or homicide.  

During a September 2017 VA examination, the examiner found the Veteran's overall functioning was best described as PTSD causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  At that time, the Veteran was living alone and was not dating.  He reported going to the VFW but not engaging in dating.  The Veteran had 3 adult children that he got along well with, but did not see them often.  Rather, he stated that he kept in touch with them by phone.  He indicated that he had 1 half-sister that he talks to occasionally but that he did not communicate with his other 2 living half-sisters.  The Veteran stated that "once in a great while" he will get together with family for holidays.  The Veteran had "Vietnam veteran associates" at the VFW who he would talk to.  He generally reported keeping to himself with regard to his neighbors but said that everyone came together during a recent hurricane to help one another.  He noted that he goes walking for exercise in his neighborhood and does calisthenics once in a while.  The Veteran was not engaged in mental health treatment, ending his treatment in March 2011 because he did not find it helpful.  The Veteran's mood was depressed.  He said he gets aggravated with people and gets angry while driving.  He denied problems controlling his anger and any recent outbursts, verbal or physical.  He enjoyed fishing, walking, and watching television.  He last went to the VFW last week and enjoyed himself.  He said he goes to the VFW a couple of times each week.  The Veteran endorsed nightmares 2 to 3 times per week on average but noted that he gets 6 to 8 hours of sleep per night.  The Veteran denied problems with his memory.  He also denied current homicidal and suicidal ideation, intent, or plan.  The Veteran said that there were times when he is happy, but not very many.  The Veteran stated that he watches television, goes for walks, or goes fishing for leisure.  The examiner noted that the Veteran had a depressed mood, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He was described as appropriately groomed and casually dressed.  He was oriented to person, place, and time.  His eye contact was good and he was calm and cooperative during the examination.  His speech was normal for rhythm, rate, and volume.  His mood was depressed.  The Veteran laughed once, but his affect was generally restricted.  He denied current suicidal or homicidal ideations.  His thought processes were linear, logical, and goal-directed.  His insight, judgment, and reasoning appeared intact, with no evidence of any perceptual disturbances, paranoia, or delusional thinking. 

The examiner indicated a review of the claims file, including the Veteran's private examinations in November 2010 and June 2012.  The examiner stated that the Veteran had a current diagnosis of Other Specified Trauma-and-Stressor-Related Disorder that is a progression of his service-connected PTSD.  There were no additional diagnoses.  His primary symptoms include recurrent distressing dreams, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings), and irritable behavior.  The Veteran was not reporting significant avoidance behavior.  In comparison to the June 2012 examination, the Veteran was demonstrating less physiological reaction to loud noises and fewer intrusive recollections.  In addition, the Veteran did not report dissociative symptoms, hypervigilance, or exaggerated startle response that significantly impacts his current functioning.  The Veteran continued to experience diminished interest in activities and feelings of detachment but maintained some level of social interaction through his regular attendance at the VFW.  The Veteran was given a separate diagnosis of depressive disorder NOS during the June 2012 examination but the September 2017 VA examiner did not find that diagnosis.  Rather, the examiner found his depressed mood and diminished interest were subsumed under the diagnosis of Other Specified Trauma-and-Stressor-Related Disorder.  Further, although the June 2012 VA examiner assigned a GAF score of 50, the September 2017 VA examiner did not find that to be an accurate description of the Veteran's current functioning.  Rather, a GAF score of 60 was assigned, describing moderate difficulty in social and occupational functioning.  The examiner explained that the Veteran maintains his household, goes fishing, and regularly goes to the VFW where he enjoys spending time.  He also maintains contact with his children and gets 6 to 8 hours of sleep each night.  Although the examiner found it possible that the Veteran's irritability and detachment from other would be best accommodated in an environment that would require limited contact with the public or groups of coworkers, there was insufficient evidence that his symptoms are of such severity as to impede his ability to obtain or maintain gainful employment in either a physical or sedentary position.  

Based on the above, the Board finds that a rating in excess of 50 percent is not warranted at any time during the appeal period.  He regularly denied thoughts of suicide and homicide.  Additionally, despite nightmares 2 to 3 times a week, he reported an average of 6 to 8 hours of sleep nightly.  There is no evidence of obsessional rituals or other than normal speech.  Additionally, although he endorses depression, he is able to function independently and effectively, even maintaining his household.  He regularly denied impulse control and there is no evidence of neglect of personal appearance and hygiene.  Further, while he was noted to have difficulty in adapting to stressful circumstances and having the inability to establish and maintain effective relationships, he described good relationships with his children, enjoyed spending time with acquaintances at the VFW, and even held a long-term career until November 2012.  The Veteran also dated occasionally during the appeal period and maintained a 2 year relationship in 2012.  The Board is aware that the presence of certain symptoms is not necessarily determinative.  Rather, the Board should review the overall occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.

In this regard, the Veteran's GAF score of primarily 60 during this period is reflective of moderate symptomatology.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  As noted by the VA examiners, the Veteran's symptoms cause an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He was notably described as casually and appropriately dressed, being cooperative, and alert and oriented throughout the appeal period.  While there is evidence of social impairment, there is no indication that the Veteran has deficiencies in most areas or total social and occupational impairment.  As noted above, he was regularly indicated to be competent to maintain his household and take care of activities of daily living.  He does engage in some social interactions and has leisure activities.

The Board has considered the private psychiatric assessments from September 2010 and June 2012.  Despite the increased symptomatology indicated in the examination reports, the Board finds that the Veteran's overall disability picture was not manifested by occupational and social impairment with deficiencies in most areas.  As noted by the VA examiners, the GAF scores of 50 assigned by each private examiner do not seem reflective of the Veteran's symptomatology.  While the private examiners indicated impaired impulse control, he regularly denied violent outbursts or problems with impulse control with VA examiners.  Additionally, his thought processes and content were noted to be largely unaffected.  Further, while the June 2012 private examiner found a separate diagnosis of depression, the Board finds the September 2017 VA examiner's opinion probative on this matter and finds that depression is subsumed by the Veteran's progressive PTSD symptoms.  Therefore, to award a separate disability rating for depression would amount to pyramiding, which is prohibited.  

The Board has also considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms and his ex-wife is competent to report symptoms she has witnessed, and that they have submitted credible statements as to the Veteran's psychiatric symptomatology.  The described symptoms are consistent with those in the examination reports and treatment records.  Additionally, the medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence indicates the Veteran has had no more than moderate symptoms or moderate difficulty in social and occupational functioning, and some disturbances of motivation and mood as well as a flat affect and depression, which is consistent with no greater impairment than that contemplated by the current 50 percent disability rating.

Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any point during the appeal period.    

B. Hearing Loss

The Veteran's bilateral hearing loss is currently rated as noncompensably disabling under Diagnostic Code 6100.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel (dB) loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

During VA treatment in October 2009, the Veteran reported minimal difficulty understanding speech.  An audiogram showed mild high frequency sensorineural hearing loss bilaterally.  He had "excellent" word recognition, scoring 96 percent in the left ear and 100 percent in the right ear.  

A September 2010 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 15, 20, 35, and 55, for an average of 26.25 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 15, 20, 25, and 30, for an average of 22.5 dB.  The speech recognition score, using the Maryland CNC Test, was 100 percent in both ears.  The examiner noted that the Veteran has hearing loss that is not disabling.  

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level I for the left and right ears.  When these numeric designations from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent.  No exceptional pattern of hearing impairment is noted to warrant application of Table VI or VIa.  

A December 2013 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 15, 20, 40, and 45, for an average of 30 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 20, 20, 30, and 40, for an average of 28 dB.  The speech recognition score, using the Maryland CNC Test, was 100 percent in both ears.  The Veteran reported that people have to repeat themselves because he sometimes cannot hear something the first time it is said.

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level I for the left and right ears.  When these numeric designations from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent.  No exceptional pattern of hearing impairment is noted to warrant application of Table VI or VIa.  

An August 2017 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 5, 15, 40, and 40, for an average of 25 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 15, 20, 30, and 35, for an average of 25 dB.  The speech recognition score, using the Maryland CNC Test, was 94 percent in the left ear and 96 percent in the right ear.  The examiner found that the Veteran's hearing loss is mild enough that is would not be expected to cause significant difficulty in most listening environments, even those with significant background noise and relying on verbal communication.  

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level I for the left and right ears.  When these numeric designations from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent.  No exceptional pattern of hearing impairment is noted to warrant application of Table VI or VIa.  

Based on the above, the Board finds that a compensable rating is not warranted during the entire appeal period.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran contends that his hearing loss is more severe than currently evaluated.  While competent to report symptoms attributable to his hearing loss, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, even after considering such contentions as to the effects of the disability on his daily life such as difficulty hearing and asking people to repeat themselves, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered); Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable evaluation at any point during the appeal period.  There is also no evidence of an exceptional pattern of hearing during the appeal period to warrant an increased rating under 38 C.F.R. § 4.86.  Thus, there is no basis for assignment of a compensable rating at any time during the appeal period.  See Hart, 21 Vet. App. 505.

As the preponderance is against the Veteran's claim for a compensable rating for bilateral hearing loss, the claim is denied.


ORDER

Service connection for acne is granted.

Service connection for erectile dysfunction is denied.

A rating in excess of 50 percent for service-connected PTSD is denied for the entire period on appeal.

A compensable disability rating for service-connected bilateral hearing loss is denied for the entire period on appeal.


REMAND

With respect to the Veteran's claim of entitlement to a TDIU, the claim is inextricably intertwined with the grant of service connection for acne, because the TDIU issue may be affected by the assignments of the disability rating and effective date for the grant of service connection.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of a disability rating and effective date for acne.

While in remand status, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding treatment records pertinent to the Veteran's claim for entitlement to TDIU.  

2. Thereafter, once the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for acne, and completing any other development deemed necessary, readjudicate the claim of entitlement to a TDIU in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


